In the Missouri Court of Appeals
              Eastern District
JUNE 16, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED100918   STEPHANIE BROWN, APP V US BANK NA, ET AL, RES

2.    ED100971 STATE OF MISSOURI, RES V DELAUNTE BOZEMAN, APP

3.    ED101296 ERIC OTIS, APP V STATE OF MISSOURI, RES

4.    ED101402 SCOTT WILLIAMS, JR., APP V STATE OF MISSOURI, RES

5.    ED101403 JASON A. PARRENT, APP V STATE OF MISSOURI, RES

6.    ED101426 STATE OF MISSOURI, RES V DAVID L. MARTIN, APP

7.    ED101678 CURTIS E. SELVEY JR., APP V STATE OF MISSOURI RES

8.    ED101849 LAWRENCE MADISON, APP V STATE OF MISSOURI, RES

9.    ED101853 VIRGIL A. STALLONE, APP V STATE OF MISSOURI, RES

10.   ED102285 IN THE INTEREST OF: R.A.L